Citation Nr: 0425602	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for headaches, residuals 
of meningitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and F.M.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

A hearing was held at the RO before the undersigned traveling 
Veterans Law Judge of the Board in January 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Fourth, VA must tell the claimant to 
provide any evidence in his possession which pertains to the 
claim.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jun. 24, 2004).  

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claim 
for an increased rating for headaches, residuals of 
meningitis.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Additionally, during the hearing before the undersigned, the 
veteran stated that he has painful headaches.  Another 
witness indicated that the veteran forgets things, is 
confused, has extreme migraine headaches, and becomes anxious 
to the point that he cannot communicate.  His representative 
stated that the veteran has profound memory loss.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim of entitlement to an 
increased rating for headaches, residuals 
of meningitis.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and indicate which portion of 
that information and evidence, if any, is 
to be provided by him and which portion, 
if any, VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Additionally, it 
should tell the veteran to provide any 
evidence in his possession which pertains 
to the claim.  Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jun. 24, 2004).

2.  A VA examination including a battery 
of psychological tests should be 
conducted to determine what residuals of 
meningitis the veteran has.  The claims 
folder should be made available to the 
examiner.  

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


